Rhodes, J. (dissenting).
The order appealed from was affirmed by this court. (See 249 App. Div. 871.) A reargument has been addressed particularly to the question of the scope of the review which may be had in this court.
In Matter of Tennessee Avenue (213 App. Div. 540) this court held that it lay within our province to pass upon the question of necessity for a proposed road, and reversed the determination of the town board, the local legislative body which had passed upon and determined that the road in question should be laid out.
Previously similar action had been taken in Matter of Proposed Opening, etc., of 19th Street by City of Niagara Falls (66 App. Div. 618), but the affirmance of the order of the Appellate Division in that case was “ on default .” in the Court of Appeals (169 N. Y. 602).
In Matter of Delavan Avenue (167 N. Y. 256) the question was presented as to whether sections 61 and 62 of the Railroad Law (now sections 90 and 91) authorized an appeal from the determination of the municipal body laying out a street across the tracks of a railroad, and it was held that under the statute such an appeal was permitted. Thereafter in the same proceeding the question arose as to the form of the return to be made in behalf of the municipality, and an application was made for a writ of certiorari to compel the common council of the municipality to return all matters upon which it acted in laying out the street in question; such application was granted by the Appellate Division (62 App. Div. 492). The opinion of Rijmsey, J., therein is of especial interest and application here. He there points - out that the power of laying out streets and highways is purely legislative in its nature, and that the court on appeal is reviewing the determination of a legislative body. The opinion states: “ While an appeal has now been permitted to this court, neither the nature nor the extent of the power, nor the manner of its exercise by the common council has been in the slightest degree affected. It is still at liberty to open the highway when in its knowledge it is expedient to do so; it may still act upon the same information and acquire it in the same way as any fact which it is necessary for it to know to base its judgment upon.”
As pointed out in the case just cited, the statute does not provide for a trial; it provides for a hearing with requisite notice thereof and where such notice has been given and hearing afforded then the municipality may lawfully act. (Matter of Village of Hobart, 204 App. Div. 595; affd., 236 N. Y. 582; Matter of City of New York [84th St.], 189 App. Div. 315.)
*649The statute, section 91 of the Railroad Law, contains no language defining the scope of the review. Its language is that “ Any person aggrieved * * * may within sixty days appeal * * * to the Appellate Division of the Supreme Court * * * and to the Court of Appeals, in the same manner and with like effect as is provided in the case of appeals from an order of the Supreme Court.”
The requirement that the appeal be taken in the same manner as from an order of the Supreme Court obviously relates to the manner and method of perfecting the appeal, and is a regulation of the practice and procedure in taking the appeal. The provision that the appeal may be taken “ with like effect,” as in case of an appeal from an order of the Supreme Court, certainly does not mean that the scope of review in this court is necessarily the same as the review of an order of the Supreme Court. The effect of the appeal means the status of the matter after the appeal has been perfected; that is, after the appeal is perfected, the matters involved, pending the determination of the appeal, are under the control of the appellate court; as an illustration, stays of proceedings may or may not be granted by such court, depending upon the statute and circumstances involved; likewise, in certain cases the appeal, when perfected, ipso facto, stays all proceedings under the order appealed from pending determination of the appeal, and in certain instances other results automatically follow the perfecting of the appeal.
It seems clear that this is the “ effect ” which the statute contemplates when it declares that the appeal may be taken with like effect as provided in case of appeals from an order of the Supreme Court.
Nothing in the language of said section 91 by which the appeal herein is authorized changes the essential nature and character of the review, nor the essential nature and character of the determination under review. Whether the review is brought on by appeal or by certiorari, in the absence of statutory requirements to the contrary, the rules as to the scope of review are the same. In either case, as already stated, the court is required to pass upon the action of a legislative or an administrative body.
Section 1304 of the Civil Practice Act specifies with definiteness the scope of inquiry by an appellate court. By said section the questions involving the merits to be determined by the court upon the hearing “ are the following only:” whetner the body or officer had jurisdiction of the subject-matter; whether the authority conferred has been pursued in the mode required by law; whether in making the determination any rule of law affecting the rights *650of the parties had been violated; whether there was any competent proof of all the facts necessary to be approved in order to authorize the making of the determination; if there was such proof, whether upon all the evidence, there was such a preponderance of proof against the existence of any of those facts that the verdict of a jury affirming the existence thereof, rendered in an action in the Supreme Court triable by a jury, would be set aside by the court as against the weight of evidence.
While said section 1304 of the Civil Practice Act states that the court may determine the preponderance of evidence, the Court of Appeals has declared at least as to the Public Service Commission that we may not analyze or balance the evidence which was before the Commission for the purpose of determining whether it preponderates for or against the conclusion arrived at on a question of engineering.
However, in the case before us the question of preponderance of evidence is not involved, as facts were produced tending to support and to deny the necessity of the proposed new highway; not only was there evidence, but there was sufficient evidence to support the determination below.
Our highest court many times has declared that in reviewing the action of legislative or administrative bodies vested with discretionary action the court may not substitute its judgment for that of the body whose determination is being reviewed. (Matter of Town Board v. Fitchburg R. R. Co., 53 App. Div. 16; affd., 169 N. Y. 609; Matter of Grade Crossings [N. Y. C. R. R. Co.], 255 id. 320; People ex rel. N. Y. & Queens Gas Co. v. McCall, 219 id. 84; affd., 245 U. S. 345; Niagara Falls Power Co. v. Water Power & Control Commission, 267 N. Y. 265.)
The local legislative body, having substantially complied with statutes regulating the proceeding, and there being evidence to support its decision, therefore, in accordance with the rules laid down by the Court of Appeals, the determination appealed from should be affirmed, with fifty dollars costs and disbursements.
Hill, P. J., concurs.
Determination annulled, with fifty dollars costs and disbursements.